Exhibit 10.36

EXECUTION COPY

ACCRETIVE HEALTH, INC.

401 N. MICHIGAN AVENUE

SUITE 2700

CHICAGO, ILLINOIS 60611

CHAIRMAN SERVICES AGREEMENT

CHAIRMAN SERVICES AGREEMENT (this “Agreement”) dated as of November 14, 2014, by
and between Accretive Health, Inc. (the “Company”), and Steve Shulman (the “the
Chairman”).

W I T N E S S E T H

WHEREAS, on April 2, 2014 (the “Appointment Date”) the Chairman was duly
appointed as the Chairman of the board of directors of the Company (the
“Board”); and

WHEREAS, the Company and the Chairman desire to enter into this Agreement as to
the terms and conditions of the Chairman’s continuing service with the Company
as the Chairman of the Board.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Chairman Services.

(a) Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and continue for an indefinite period until the Termination Date (as
herein defined), subject to the limitations and requirements of the
organizational documents of the Company. For purposes of this Agreement, the
term “Termination Date” shall mean the earliest to occur of:

(i) the resignation date specified in a written notice of resignation as
Chairman given at any time hereafter by the Chairman to the Board (which
resignation date shall be no earlier than the date such written notice of
resignation is delivered to the Board);

(ii) the termination date specified in a written notice of termination as
Chairman given at any time hereafter approved by a majority of the Board to the
Chairman (which termination date shall be no earlier than the date such written
notice of termination is delivered to the Chairman); or

(iii) any other date on which the Chairman ceases to serve as the Chairman of
the Board by reason of his death or Disability.



--------------------------------------------------------------------------------

(b) Description of the Chairman Services. During the Term, the Chairman shall
provide the following services (collectively, the “Chairman Services”):
(i) serve as the Chairman and a member of the Board; (ii) in the Chairman’s
capacity as the Chairman of the Board, provide advice and mentoring to senior
management; (iii) serve as a member of one or more committees of the Board as
may be requested from time to time by a majority of the Board and for which the
Chairman is qualified and able to serve; and (iv) use reasonable efforts to
attend in person or electronically all meetings of the Board during each
calendar year during the Term. Upon the termination or expiration of the Term,
the Chairman shall automatically cease to be the Chairman of the Board and, in
connection therewith, if requested by the Company, the Chairman agrees to
execute a written instrument evidencing that the Chairman has ceased to serve
the Board as its Chairman, as of such date of such termination of expiration.

(c) Fees. In consideration for the Chairman providing the Chairman Services
hereunder, the Chairman shall be paid (i) an initial amount of $291,667 payable
as soon as practicable following the date hereof, and (ii) an annual cash fee of
$500,000 (such annual fee, the “the Chairman Fee”) during the Term. The Chairman
Fee shall be paid in pro-rata equal monthly installments in arrears within
thirty (30) days following the last day of each month during the Term. The
portion of the Chairman Fee paid for each month in which the Term begins or ends
shall be pro-rated based on the number of days during such month that the Term
was in effect.

(d) Equity Grant. On the first business day following the first annual meeting
of stockholders that is held following the date on which the Company completes
and releases the pending restatement of its audited financial statements (the
“Approval Date”), the Chairman will be granted the following Company equity
awards, subject to the approval by the Company’s stockholders of a share reserve
increase under its 2010 Stock Incentive Plan on or prior to the Approval Date,
such share reserve including an amount sufficient to cover such equity awards,
and the Term continuing through the Approval Date (collectively, the “Equity
Awards”):

(i) Time-Based Restricted Stock. An award of 1,750,000 restricted shares of the
Company’s common stock to be subject to the time-based vesting terms and
conditions as are set forth in a restricted stock award agreement substantially
in the form attached hereto as Exhibit A.

(ii) Performance-Based Restricted Stock. An award of 500,000 restricted shares
of the Company’s common stock to be subject to the performance-based vesting
terms and conditions set forth in the restricted stock award agreement
substantially in the form attached hereto as Exhibit A.

(e) Compensation In Lieu of Equity Grant. In the event that the stockholders of
the Company do not approve a share reserve increase under its 2010 Stock
Incentive Plan on or prior to the Approval Date, then the following shall apply:

(i) If, prior to the Approval Date, the Company has not entered into a
definitive agreement with respect to a transaction that would constitute a
Change in Control (as defined in the 2010 Stock Incentive Plan), then the
Company shall pay the Chairman within thirty (30) days following such meeting a
one-time cash fee in an amount equal to $400,000 for each month (prorated for
any partial month) since the Appointment Date that occurs prior to such meeting,
but reduced by the amount of any Chairman Fee previously paid during such time.

 

2



--------------------------------------------------------------------------------

(ii) If, prior to the Approval Date, a Change in Control of the Company has
occurred, or if, at the time of the Approval Date, the Company is subject to a
definitive agreement with respect to a Change in Control that occurs following
the Approval Date, then the Company shall pay the Chairman upon such Change in
Control a one-time cash fee in an amount equal to the fair market value of the
number of shares that would have vested on or prior to such Change in Control
assuming that the Equity Awards had been issued on the Appointment Date, plus
any dividends that would have been paid on such shares since the Appointment
Date.

(iii) If, at the time of the Approval Date, the Company is subject to a
definitive agreement with respect to a transaction that would have constituted a
Change in Control but such definitive agreement is terminated prior to closing,
then the Company shall pay the Chairman within thirty (30) days following the
termination of such agreement a one-time cash fee in an amount equal to $400,000
for each month (prorated for any partial month) since the Appointment Date that
occurs prior to the termination of such agreement, but reduced by the amount of
any Chairman Fee previously paid during such time.

If an Approval Date has not occurred on or prior to April 2, 2015 and the Term
is terminated by either party for any reason other than Cause within sixty
(60) days thereafter, then the Company shall pay the Chairman within ten
(10) days following the end of the Term a one-time cash fee in the amount equal
to $400,000 for each month (prorated for any partial month) since the
Appointment Date that occurs prior to the end of the Term, but reduced by the
amount of any Chairman Fee previously paid during such time; provided, however,
that, for the avoidance of doubt, in the event that the Approval Date occurs
during such sixty (60) day period, this paragraph shall not apply and the
provisions of clauses (i), (ii) or (iii) above, as applicable shall apply
instead.

(f) Reimbursement of Expenses. The Company shall reimburse the Chairman for all
reasonable, documented travel and other out-of-pocket expenses that the Chairman
may incur in regard to the provision of the Chairman Services during the Term.
Such expenses shall be reimbursed as soon as practicable following receipt by
the Company of documentation from the Chairman evidencing such expenses,
consistent with the Company’s policies relating to expense reimbursement as in
effect from time to time. The Company shall reimburse the Chairman for all
reasonable attorney fees that the Chairman incurs in connection with the
negotiation and documentation of this Agreement; provided that such amount shall
not exceed $30,000.

(g) Other Compensation. Except as expressly provided in Sections 1(c), 1(d) and
1(e) above, the Chairman is not entitled to any compensation in connection with
the provision of the Chairman Services.

(h) No Right to Continue the Chairmanship. Nothing in this Agreement creates any
obligation on the part of the Company or any equity holder of the Company to
nominate or designate the Chairman for membership on the Board (or any committee
thereof) or to vote in favor of any appointment of the Chairman as a member of
the Board (or any committee thereof).

 

3



--------------------------------------------------------------------------------

2. Conflict of Interest. During the Term, with respect to any transaction,
potential transaction or other matter that is considered by the Board, and in
which the Chairman has, or is reasonably likely to have, a conflict of interest,
the Chairman shall promptly disclose to the Board, in reasonable detail, the
nature of such conflict of interest, and, to the extent requested by the Board,
the Chairman shall recuse himself from any discussion or vote by the Board
regarding such transaction, potential transaction or other matter.

3. Non-Solicitation. During the Term and for a period of one year after the
Chairman ceases to perform services for the Company, regardless of the reason,
the Chairman shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation hire, recruit,
solicit or otherwise attempt to employ or retain or enter into any business
relationship with, any person who is or was an executive officer of the Company
within the twelve (12)-month period immediately preceding the cessation of the
Chairman’s service with the Company; or (b) solicit the sale of any products or
services that are similar to or competitive with products or services offered
by, manufactured by, designed by, or distributed by the Company, to any person,
company or entity which was or is a customer or potential customer of the
Company for such products or services. Notwithstanding the foregoing, it shall
not be a violation of this Section 3 to solicit or hire any executive officer of
the Company pursuant to any general solicitation of employment not targeted
specifically at such executive officer of the Company.

4. Non-Competition. During the Term and for a period of one year after the
cessation of the Chairman’s service to the Company, regardless of the reason,
the Chairman shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation, within the United
States of America, own, manage, operate, or participate in the ownership,
management, operation, or control of, or be employed by or provide services to,
any entity which is in competition with the Company. Notwithstanding anything to
the contrary, nothing in this Section 4 prohibits the Chairman from being a
passive owner of not more than one percent (1%) of the outstanding stock of any
class of a corporation which is publicly traded, so long as the Chairman has no
active participation in the business of such corporation, or from being an
investor or operating partner of a private equity fund so long as the Chairman
has no active participation in the management of any portfolio company engaged
in competition with the Company.

5. No Employment Relationship; Independent Contractor Status. Nothing in this
Agreement is intended or shall be deemed to create any employment, partnership,
agency or joint venture relationship between the Company and the Chairman. The
Chairman acknowledges and agrees that, in the Chairman’s capacity as a member of
the Board (or any committee thereof), the Chairman’s status at all times shall
be that of an independent contractor. The parties hereby acknowledge and agree
that all amounts paid pursuant to Section 1 hereof shall represent fees for
services as an independent contractor, and shall therefor be paid without any
deductions or withholdings taken therefrom for taxes or for any other purpose.
The Chairman further acknowledges that the Company makes no warranties as to any
tax consequences regarding payment of such amounts, and specifically agrees that
the determination of any tax liability or other consequences of any payment made
hereunder is the Chairman’s sole and complete responsibility and that the
Chairman will pay all taxes, if any, assessed on such payments under the
applicable laws of any Federal, state, local, foreign or other jurisdiction and,

 

4



--------------------------------------------------------------------------------

to the extent not so paid, will indemnify the Company for any taxes so assessed
against the Company. During the Term, the Chairman shall not be eligible to
participate in any of the employee benefit plans or arrangements of the Company
or its subsidiaries, unless otherwise specifically determined by the Company.

6. Governing Law. THE CONSTRUCTION AND INTERPRETATION OF THIS AGREEMENT SHALL AT
ALL TIMES AND IN ALL RESPECTS BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS
WITHOUT REGARD TO ITS RULES OF CONFLICTS OF LAWS. ANY CLAIM, COMPLAINT, OR
ACTION BROUGHT UNDER THIS AGREEMENT SHALL BE BROUGHT IN A COURT OF COMPETENT
JURISDICTION IN THE STATE OF ILLINOIS, WHOSE COURTS SHALL HAVE EXCLUSIVE
JURISDICTION OVER CLAIMS, COMPLAINTS, OR ACTIONS BROUGHT UNDER THIS AGREEMENT,
AND THE COMPANY AND THE CHAIRMAN HEREBY AGREE AND SUBMIT TO THE PERSONAL
JURISDICTION AND VENUE THEREOF.

7. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.

8. Counterparts; Signature Transmission. This Agreement may be executed on
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Signatures
transmitted by facsimile or electronic mail shall be binding as evidence of each
party’s execution, and agreement to be bound by the terms, of this Agreement.

9. Burden and Benefit. This Agreement shall be binding upon the Company and the
Chairman, and shall inure to the benefit of the Company and the Chairman, and,
in each case, their respective heirs, personal and legal representatives,
successors and permitted assigns. The Chairman’s rights and obligations under
this Agreement may not be assigned by the Chairman and any such assignment shall
be null and void.

10. Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions
hereof shall not affect the validity or enforceability of the other provisions
of this Agreement.

11. Entire Agreement; Amendment. This Agreement, together with the other
agreements expressly referred to herein and the constituent documents of the
Company contain the entire agreement and understanding by and between the
Company and the Chairman with respect to the payment of any consideration to the
Chairman for the Chairman’s service as a member of the Board, and supersede and
preempt any prior understandings, agreements or representations by or between
the parties hereto, written or oral, which may have related to the subject
matter hereof in any way.

 

5



--------------------------------------------------------------------------------

12. Waiver. Failure to insist upon strict compliance with any term, covenant, or
condition of this Agreement shall not be deemed a waiver of such term, covenant,
or condition, nor shall any waiver or relinquishment of any right or power under
this Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times. Any waivers must be in writing and
signed by the party against whom enforcement of such waiver is sought.

13. Section 409A. All compensation and benefits contemplated under this
Agreement are intended to comply with, or in the alternative to be exempt from,
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
authority promulgated thereunder (“Section 409A”), and shall be construed
consistently with such intent. Notwithstanding anything to the contrary in this
Agreement, if at the time of the Chairman’s separation from service the Chairman
is a “specified employee” (as defined in Section 409A), no payment shall be made
to the Chairman before the date which is six (6) months after the Chairman
separates from service within the meaning of Section 409A, except to the extent
of amounts that do not constitute a deferral of compensation within the meaning
of Section 409A.

[SIGNATURES ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective for all purposes and in all respects as of the day and year first
above written.

 

ACCRETIVE HEALTH, INC. By:  

/s/ Emad Rizk

Name:   Emad Rizk Title:   Chief Executive Officer and President CHAIRMAN

/s/ Steve Shulman

Steve Shulman

Chairman Services Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED STOCK AWARD AGREEMENT

Accretive Health, Inc.

Restricted Stock Award Agreement

GENERAL TERMS AND CONDITIONS

This Restricted Stock Award is granted to the Participant under the Accretive
Health, Inc. 2010 Stock Incentive Plan (the “Plan”). The Plan is attached as
Exhibit 10.23 to Amendment No. 4 to the Company’s Registration Statement on Form
S-1/A filed with the Securities and Exchange Commission on April 26, 2010.

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

  1 Issuance of Restricted Shares.

(a) In consideration of services rendered and to be rendered to the Company by
the Participant, the Company has granted to the Participant on            ,
20        (the “Grant Date”), subject to the terms and conditions set forth in
this Restricted Stock Award Agreement (this “Agreement”) and the Plan, an award
of 2,250,000 restricted shares of common stock, $0.01 par value per share, of
the Company (the “Restricted Stock”).

(b) The Restricted Stock will initially be issued by the Company in book entry
form only, in the name of the Participant. Following the vesting of any
Restricted Stock pursuant to Section 2 below, the Company shall, if requested by
the Participant, issue and deliver to the Participant a certificate representing
the vested shares of Restricted Stock. The Participant agrees that the
Restricted Stock shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

 

  2 Vesting.

(a) General. Except as provided in Sections 2(b) and 2(c) hereof, so long as the
Participant is providing services to the Company, this award shall become vested
as follows:

(i) 1,750,000 shares of the Restricted Stock (the “Time Vesting Tranche”) shall
become vested in three (3) equal annual installments on each of the first,
second and third anniversaries of April 2, 2014 (the “Vesting Commencement
Date”), and thus shall become fully vested as to all such shares of Restricted
Stock no later than the third anniversary of the Vesting Commencement Date,
subject to the Term of the Participant’s Chairman Services Agreement, by and
between the Participant and the Company, dated as of November 14, 2014 (the
“Chairman Agreement”) continuing through each applicable vesting date.

 

A-1



--------------------------------------------------------------------------------

(ii) 500,000 shares of Restricted Stock (the “Performance Vesting Tranche”)
shall become vested on the third anniversary of the Vesting Commencement Date,
subject to the Term continuing through such date and the “Stock Price Goal” (as
defined below) being satisfied as measured upon such third anniversary. For
purposes of the Performance Vesting Tranche, the “Stock Price Goal” shall mean a
Fair Market Value of a share of the Company’s common stock equal to at least two
(2) times the Fair Market Value of a share of the Company’s common stock on the
Appointment Date, subject to the provisos in each of Section 2(b)(ii) hereof and
Section 2(c)) hereof. The Stock Price Goal shall be measured based on the
average per share closing price of a share of the Company’s common stock as
reported on the New York Stock Exchange (or if not then traded on such exchange,
on the principal national securities exchange in the United States on which it
is then traded), measured over the ninety (90) day period immediately prior to
the date on which the Stock Price Goal is measured. To the extent such average
Fair Market Value of a share of the Company’s common stock is between the Fair
Market Value on the Appointment Date and the Stock Price Goal, a portion of the
Performance Vesting Tranche shall become vested based on linear interpolation.

Any fractional shares resulting from the application of the vesting provisions
contained in this Section 2 shall be rounded down to the nearest whole number of
shares.

(b) Termination Without Cause. Notwithstanding the provisions of Section 2(a)
hereof, in the event that the Term is terminated by the Company without “Cause”
(as defined below), the unvested portion of the Time Vesting Tranche and the
Performance Vesting Tranche shall become vested as of the date of such
termination as follows, subject to the otherwise applicable provisions hereof:

(i) 100% of the unvested Time Vesting Tranche that remains outstanding at such
time shall become immediately vested upon the date of such termination.

(ii) with regard to the Performance Vesting Tranche, the Stock Price Goal shall
be measured as of the date of such termination in accordance with
Section 2(a)(ii) hereof, and the Performance Vesting Tranche either shall become
fully vested upon the occurrence of such termination if the Stock Price Goal is
achieved, or shall be partially vested based on linear interpolation if the
average Fair Market Value of a share of the Company’s common stock measured over
the ninety (90) day period immediately prior to the date of termination is
between the Fair Market Value on the Appointment Date and the Stock Price Goal.

(iii) “Cause” shall mean (i) the Chairman’s refusal to perform or repeated
failure to undertake good faith efforts to perform his duties or
responsibilities hereunder, after written notice from the Board to the Chairman;
(ii) the Chairman’s engagement in willful gross misconduct or willful gross
neglect that results in material economic or reputational harm to the Company in
the course of carrying out his duties; (iii) the Chairman’s conviction of or
plea of guilty or nolo contendere to a felony or a crime or (iv) a material
violation of the Chairman’s fiduciary duties under applicable Delaware Law that
results in or would reasonably be expected to result in material economic or
reputational harm to the Company; provided, however, that in each case, if such
event curable, such event is not cured within ten (10) days after the Chairman’s
receipt of written notice thereof from the Board.

 

A-2



--------------------------------------------------------------------------------

(c) Change in Control. Notwithstanding the provisions of Sections 2(a)(ii) and
2(b)(ii) hereof, with regard to the Performance Vesting Tranche, upon the
occurrence of the first Change in Control to occur following the date hereof and
while the Participant remains in the continued employment of the Company, to the
extent that the Stock Price Goal has not previously been achieved, the Stock
Price Goal shall be measured as of the date of such Change in Control in
accordance with Section 2(a)(ii) hereof, and the Performance Vesting Tranche
either shall become fully vested upon the occurrence of such Change in Control
if the Stock Price Goal is achieved, or partially vested based on linear
interpolation if the Fair Market Value of a share of the Company’s common stock
as of the date of such Change in Control is between the Fair Market Value on the
Appointment Date and the Stock Price Goal. Any of the Performance Vesting
Tranche that does not vest upon the occurrence of such Change in Control shall
immediately expire upon the Change in Control.

For purposes hereof, the term “Change in Control” means: (i) any “person”, as
such term is used as of the Grant Date in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or group of persons, becomes (directly or
indirectly) a “beneficial owner”, as such term is used as of the Grant Date in
Rule 13d-3 promulgated under that Securities Exchange Act of 1934, as amended,
of a percentage of the outstanding voting securities of the Company (measured
either by number of outstanding voting securities or by voting power) equal to
at least fifty percent (50%) of the outstanding voting securities of the
Company; (ii) a majority of the members of the Board of Directors of the Company
consists of individuals other than “Incumbent Directors,” which term means the
members of such Board of Directors on the Grant Date; provided that any
individual becoming a director subsequent to such date whose election or
nomination for election was supported (other than in connection with any actual
or threatened proxy contest) by two-thirds of the directors who then comprised
the Incumbent Directors will be considered to be an Incumbent Director; or
(iii) (A) the Company combines with another entity and is the surviving entity,
or (B) all or substantially all of the assets or business of the Company is
disposed of pursuant to a sale, merger, consolidation, liquidation, dissolution
or other transaction or series of transactions (collectively, a “Triggering
Event”), unless the holders of the Company’s outstanding voting securities
immediately prior to such Triggering Event own, directly or indirectly, by
reason of their ownership of the Company’s outstanding voting securities
immediately prior to such Triggering Event, more than fifty percent (50%) of the
outstanding voting securities (measured both by number of outstanding voting
securities and by voting power) of (x) in the case of a combination in which the
Company is the surviving entity, the surviving entity, and (y) in any other
case, the entity (if any) that succeeds to substantially all of the Company’s
business and assets.

 

  3 Forfeiture of Unvested Restricted Stock Upon Cessation of Service.

Except as otherwise expressly provided in Section 2 hereof, in the event that
the Participant ceases to perform services to the Company for any reason or no
reason, with or without cause, all of the shares of Restricted Stock that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to any shares of Restricted Stock that are so
forfeited. If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary.

 

A-3



--------------------------------------------------------------------------------

  4 Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any shares of Restricted Stock, or any interest therein, until such shares of
Restricted Stock have vested, except that the Participant may transfer such
shares of Restricted Stock: (a) to or for the benefit of any spouse, children,
parents, uncles, aunts, siblings, grandchildren and any other relatives approved
by the Compensation Committee (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Participant and/or Approved Relatives,
provided that such Restricted Stock shall remain subject to this Agreement
(including, without limitation, the forfeiture provisions set forth in Section 3
hereof and the restrictions on transfer set forth in this Section 4) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement; or (b) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation). The Company shall not be
required (i) to transfer on its books any of the shares of Restricted Stock
which have been transferred in violation of any of the provisions of this
Agreement, or (ii) to treat as owner of such shares of Restricted Stock or to
pay dividends to any transferee to whom such shares of Restricted Stock have
been transferred in violation of any of the provisions of this Agreement.

 

  5 Restrictive Legends.

The book entry account reflecting the issuance of the shares of Restricted Stock
in the name of the Participant shall bear a legend or other notation upon
substantially the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Award Agreement between the
corporation and the registered owner of these shares (or his predecessor in
interest), and such Agreement is available for inspection without charge at the
office of the Secretary of the corporation.”

 

  6 Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Stock, the Participant shall have all
rights as a shareholder with respect to the Restricted Stock, whether vested or
unvested, including, without limitation, rights to vote the Restricted Stock and
act in respect of the Restricted Stock at any meeting of shareholders; provided,
however, that the payment of dividends on unvested Restricted Stock shall be
deferred until after such shares vest and shall be paid to the Participant
within thirty (30) days following the applicable vesting date of such shares of
Restricted Stock.

 

  7 Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

A-4



--------------------------------------------------------------------------------

  8 Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Participant acknowledges that
he is responsible for obtaining the advice of the Participant’s own tax advisors
with respect to the acquisition of the Restricted Stock and the Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the Restricted Stock. The Participant understands that the Participant (and
not the Company) shall be responsible for the Participant’s tax liability that
may arise in connection with the acquisition, vesting and/or disposition of the
Restricted Stock. The Participant acknowledges that he has been informed of the
availability of making an election under Section 83(b) of the Internal Revenue
Code, as amended, with respect to the issuance of the Restricted Stock and that
the Participant has decided not to file a Section 83(b) election.

(b) Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the shares of Restricted Stock. On each
date on which shares of Restricted Stock vest, the Company shall deliver written
notice to the Participant of the amount of withholding taxes due with respect to
the vesting of the shares of Restricted Stock that vest on such date; provided,
however, that the total tax withholding cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). The Participant shall satisfy such tax
withholding obligations by transferring to the Company, on each date on which
shares of Restricted Stock vest under this Agreement, such number of shares of
Restricted Stock that vest on such date as have a fair market value (calculated
using the last reported sale price of the common stock of the Company on the New
York Stock Exchange (or if not then traded on such exchange, on the principal
national securities exchange in the United States on which it is then traded) on
the trading date immediately prior to such vesting date) equal to the amount of
the Company’s tax withholding obligation in connection with the vesting of such
Restricted Stock (such withholding method a “Surrender”) unless, prior to any
vesting date, the Compensation Committee determines that a Surrender shall not
be available to the Participant, in which case, the Participant shall be
required to satisfy his tax obligations hereunder in a manner permitted by the
Plan upon the vesting date.

 

  9 Restrictive Covenants.

(a) General. This award represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant’s role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.

(b) Non-Solicitation. During the time in which Participant performs services for
the Company and for a period of twelve (12) months after the Participant ceases
to perform services for the Company, regardless of the reason, Participant shall
not, directly or indirectly, either alone or in conjunction with any person,
firm, association, company or corporation:

(i) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or

 

A-5



--------------------------------------------------------------------------------

(ii) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.

(iii) For the avoidance of doubt, the Participant shall not be considered to
have solicited away any business or customer of the Company if that business or
customer contacts the Participant without any solicitation by the Participant or
any other person who is acting in concert with, or at the direction of, the
Participant. Further, for the avoidance of doubt, the Participant shall not be
considered to have solicited, diverted or taken away any employee of the Company
if that employee contacts the Participant without any solicitation by the
Participant or any other person who is acting in concert with, or at the
direction of, the Participant, it being the parties’ intention that the
Participant will not be prohibited from accepting solicitations from any
employee when neither the Participant nor any other person acting in concert
with, or at the direction of, the Participant contacted or otherwise solicited
the employee, provided that the foregoing shall in no way limit the application
of the restriction on hiring employees contemplated by Section 9(b)(i) hereof.

(c) Non-Disclosure.

(i) Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.

(ii) This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.

(d) Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.

(e) Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, with the rights to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment after the term of
this Agreement to Participant whatsoever. If, for any reason, any of such
results and proceeds which

 

A-6



--------------------------------------------------------------------------------

relate to the business shall not legally be a work-for-hire and/or there are any
rights which do not accrue to the Company under the preceding sentence, then
Participant hereby irrevocably assigns and agrees to quitclaim any and all of
Participant’s right, title and interest thereto including, without limitation,
any and all copyrights, patents, trade secrets, trademarks and/or other rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed to the Company, and the Company shall have
the right to use the same in perpetuity throughout the universe in any manner
the Company determines without any further payment to Participant whatsoever.
Participant shall, from time to time, as may be reasonably requested by the
Company, at the Company’s expense, do any and all things which the Company may
deem useful or desirable to establish or document the Company’s exclusive
ownership of any and all rights in any such results and proceeds, including,
without limitation, the execution of appropriate copyright and/or patent
applications or assignments. To the extent Participant has any rights in the
results and proceeds of Participant’s services that cannot be assigned in the
manner described above, Participant unconditionally and irrevocably waives the
enforcement of such rights. Notwithstanding anything to the contrary set forth
herein, works developed by the Participant (i) which are developed independently
from the work developed for the Company regardless of whether such work was
developed before or after the Participant performed services for the Company; or
(ii) applications independently developed which are unrelated to the business
and which Participant develops during non-business hours using non-business
property shall not be deemed work for hire and shall not be the exclusive
property of the Company.

(f) Non-Competition.

(i) During the time in which Participant performs services for the Company and
for a period of twelve (12) months after the cessation of Participant’s service
to the Company, regardless of the reason, Participant shall not, directly or
indirectly, either alone or in conjunction with any person, firm, association,
company or corporation, within the Restricted Area, own, manage, operate, or
participate in the ownership, management, operation, or control of, or be
employed by or provide services to, a “Competing Business.” For the purposes of
this Agreement, the term “Competing Business” shall mean any entity or business:
(1) engaged in the business of offering finance-related services to the
healthcare industry, including, but not limited to, the collection of medical
debt, hospital billings and revenue management; or (2) engaged in any other
business or activity in which the Company has been engaged prior to the date
hereof or in which the Company is engaged during the term of the Participant’s
employment.

(ii) Notwithstanding anything to the contrary, nothing in this paragraph
(f) prohibits Participant from being a passive owner of not more than one
percent (1%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Participant has no active participation in the
business of such corporation, or from being an investor or operating partner of
a private equity fund so long as the Chairman has no active participation in the
management of any portfolio company engaged in competition with the Company.

(g) Acknowledgments. The Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company and that the Participant has had the opportunity to review the
provisions of this Agreement with his legal counsel.

 

A-7



--------------------------------------------------------------------------------

(h) Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive covenants in this
Agreement by the Participant, the Participant agrees that any vested shares of
Restricted Stock issued by the Company to the Participant pursuant to this
Agreement shall be forfeited for no consideration. In the event that the
Participant sold the shares issued to the Participant pursuant to this
Agreement, then the Participant shall be required to pay to the Company in cash,
within thirty (30) days of a request by the Company for such payment, the price
at which the Participant sold the Shares.

(i) Severability; Modification. It is expressly agreed by Participant that:

(i) Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.

(ii) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

A-8



--------------------------------------------------------------------------------

(iii) Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.

(j) Definitions.

(i) Affiliate. “Affiliate” means any entity controlling or controlled by or
under common control with the Company or another Affiliate, at the time of
execution of the Agreement and any time thereafter, where “control” is defined
as the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, and any other entity with respect to which the Company
has significant management or operational responsibility (even though the
Company may own less than fifty percent (50%) of the equity of such entity).

(ii) Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:

(A) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

(B) is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including, without limitation, any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.

(iii) Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.

 

A-9



--------------------------------------------------------------------------------

  10 Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b) No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Stock is contingent
upon his continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Exclusive Jurisdiction/Venue. All disputes that arise from or relate to this
Agreement shall be decided exclusively by binding arbitration in Cook County,
Illinois under the Commercial Arbitration Rules of the American Arbitration
Association. The parties agree that the arbitrator’s award shall be final, and
may be filed with and enforced as a final judgment by any court of competent
jurisdiction. Notwithstanding the foregoing, any disputes related to the
enforcement of the restrictive covenants contained in Section 9 of this
Agreement shall be subject to and determined under Delaware law and adjudicated
in Illinois courts.

(e) Participant Representations. The Participant hereby acknowledges, represents
and warrants the following: (a) the Participant is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended, and is an experienced and sophisticated
investor and has such knowledge and experience in financial and business matters
as are necessary to evaluate the merits and risks of an investment in the
Company, (b) the Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended, and may be subject to the limitations of Rule 144, (c) the Participant
has no intention of offering or selling any of the shares of Restricted Stock
issued hereunder in a transaction that would violate the Securities Act of 1933,
as amended, or the securities laws of any state of the United States of America
or any other applicable jurisdiction, (d) the Participant has been furnished
with, and has had access to, such information as the Participant considers
necessary or appropriate for deciding whether to accept the grant of the shares
of Restricted Stock hereunder, and the Participant has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance of such shares of Restricted Stock, and (e) the
Participant is able, without impairing the Participant’s financial condition, to
hold the shares of Restricted Stock to be issued hereunder for an indefinite
period and to suffer a complete loss of the Participant’s investment in such
shares of Restricted Stock.

I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.

PARTICIPANT ACCEPTANCE

[To be accepted electronically]

 

A-10